Citation Nr: 1717774	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  19-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a bilateral ankle disorder. 

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Army from July 1973 to July 1976. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This claim was previously remanded to the Agency of Original Jurisdiction (AOJ) for additional evidence development in March 2015 and December 2015, and has now been returned the Board for further adjudication.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability was not incurred during and is not related to any incident or condition of active duty service.

2. The Veteran does not have a bilateral ankle disability and has not had a bilateral ankle disability at any point during the appeal period.

3.  The Veteran does not have a bilateral foot disability and has not had a bilateral foot disability at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for entitlement to service connection for a bilateral ankle disability haven not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

3.  The criteria for entitlement to service connection for a bilateral ankle disability haven not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a March 2008 letter satisfied VA's duty to notify the Veteran of the elements of service connection.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided several VA examinations in connection with the claims on appeal in May 2011, June 2015, and April 2016.  Although deficiencies in the etiology opinions provided in May 2011 and June 2015 were noted in previous Board remand decisions, the Board notes that such inadequacies were rectified by supplemental examination reports and concurrent etiology opinions.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these examinations were based on a thorough review of the claims file, include an in-person examination, a detailed medical history, and provide etiology opinions responsive to the specific claims raised by the Veteran in this case.  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's service connection claims on appeal.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claims on appeal were remanded in March 2015 and December 2015 for additional development to include the collection of relevant outstanding and to provide VA examinations with responsive etiology opinions.  A review of the record reveals that all of the remand directives contained in the above listed Board remand decisions been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Governing Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

On the Veteran's May 2010 formal appeal, the Veteran submitted a statement relating his bilateral knee, bilateral ankle, and bilateral foot disorders to his military duties lifting heavy objects as a supply specialist in addition to completing multiple parachute jumps.  A review of the Veteran's personnel records reveal that he served as a stock clerk during service and that he received his Parachute Badge.  However, the Veteran's service treatment records are silent for treatment of any bilateral knee, ankle, or foot disabilities.  However, the Veteran did submit a buddy statement from R. G., to corroborate the Veteran's previously submitted lay statements with regard to receiving treatment in service for injuries related to being a paratrooper, but did not specify the basis of his personal knowledge of such injuries.  The Veteran's September 2009 Notice of Disagreement (NOD) indicated that the Veteran received treatment for the conditions on appeal from a medic associated with his paratrooper unit. 

The Board will now address additional evidence relevant to each of the Veteran's individual service connection claims.

A. Bilateral Knee Disability

A review of the record reveals that an August 2009 VA treatment record denotes "DJD," and then goes on to discuss a request for the Veteran to be seen in physical therapy with a request for knee braces.  However September 2009 X-ray results indicate that the Veteran did not have any osseous abnormality or degenerative arthritis.  As noted by the April 2016 VA examiner, the Veteran's 2009 X-ray results were normal, without evidence of osteoarthritis or degenerative joint disease, or previous trauma or abnormalities.  Additionally, when the Veteran initially reported knee pain, he also at that time reported that he stands for a long time on the job.

However, while the May 2011 found that the Veteran's knee examination was normal after the completion of several objective and diagnostic testing, the June 2015 VA examination noted knee bilateral knee bursitis that was currently asymptomatic.  X-ray results were negative for arthritis, but provided an etiology opinion that did not provide sufficient supporting rationale to be considered adequate for VA adjudicatory purposes.  The April 2016 VA examiner diagnosed the Veteran with patellofemoral pain syndrome of the bilateral knees.  Although the examiner discussed the Veteran's relevant service history summarized above including the Veteran's duties in supply and as a paratrooper, the examiner provided a negative etiology opinion.  In doing so, she explained that there was no documentation as to any knee injuries in service and that there were no documented knee issues or treatment until 31 years after service.  She also noted that the Veteran reported being able to work in a variety of laborious job positions that required carrying, lifting, and using a pick shovel to lay pipe, and also worked as a roofer after service.  She noted that such a position required kneeling, walking, standing, and balance.  Elsewhere in the examination report it is noted that the Veteran indicated he first started noticing knee pain between 1992 and 1999 after being on his feet all day at work.  The Veteran reported that he currently uses knee braces all day at work.  The examiner concluded her rationale by stating that the Veteran's knee condition was most likely from his various job positions held over the course of many years and general wear and tear.  She also included citation to a medical study which indicated that overuse, trauma, and anatomic factors were main contributors for patellofemoral pain syndrome.

On the basis of the foregoing evidence, the Board notes that the first and second element of service connection has been met.  However, as for the third element of service connection, the Board finds that the probative evidence of record does not support a finding of medical nexus.  In this regard, while the Veteran is competent to report symptoms of knee pain and well as onset of those symptoms and injuries during service, he is not competent to provide an etiology opinion relating his current knee pain with an approximate onset of 1992 to 1999 to his active duty service.  In this regard, the Board notes that because there is no universal rule as to the competency of lay testimony on medical etiology, VA must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, whether the Veteran's knee condition is etiologically related to his active duty service, including any injuries he may have sustained as a paratrooper or supply clerk is outside of the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, reporting the symptom of knee pain or past injuries, determining the medical etiology of a condition requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  Therefore, the April 2016 VA examination opinion provides the most competent evidence of record with regard to medical nexus.  Moreover, the Board finds this examination report probative for the same reasons it found it adequate for rating purposes, as summarized above.  On the foregoing basis, the Board finds that an award of service connection for the Veteran's bilateral knee disability is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

B. Bilateral Ankle Disability

Here, a review of the record reveals that while the Veteran has reported bilateral foot and ankle pain, as is demonstrated by his relevant post-service treatment records, and reported to the April 2016 VA examiner that he has had symptoms of pain in his ankles around 1992 to 1999 when he was working for Sears Roebucks, none of the Veteran's VA examinations provided to date have found that the Veteran's ankles exhibit any disability or disease pathology.  Additionally, the Veteran's relevant post-service treatment records do not document a bilateral ankle disability.  Although the Board notes that the Veteran's post-service VA treatment records contain some reports of bilateral ankle pain on and off over the years, no ankle condition or disability has been diagnosed.  Moreover, X-ray imaging of the ankles is consistently noted to be normal, as is the Veteran's range of motion testing, including the Veteran's April 2016 VA examination results.  
Although there is a notation in an August 2009 VA treatment record that the Veteran had a diagnosis of degenerative joint, with chronic pain of the knees, ankles, and hips noted, May 2011 VA examination X-ray results are also noted to be normal, and the notation contained in the Veteran's VA treatment records does not provide the basis for the notation of degenerative joint disease; for example it does not indicate whether it was reported by the Veteran as part of his past medical history, and it is not accompanied by any diagnostic results.  Given the lack of context provide by this lone treatment record, and the lack of any bilateral ankle diagnosis thereafter over the course of the rest of the appeal period, the Board finds that the Veteran's VA examination reports of May 2011, June 2015, and April 2016 provide the most probative evidence of whether the Veteran currently or has recently had any ankle disability because they were based on a review of his medical records, including the August 2009 note, as well as the completion of several diagnostic examinations and X-rays.  

Accordingly, because there is no evidence that the Veteran either has or has had a bilateral ankle disability at any point during the appeal period, the Board finds that there is insufficient evidence to meet the first element of service connection.  In so finding the Board notes that while VA acknowledges and is sympathetic to the Veteran's bilateral ankle pain, for VA purposes, a disability is "the impairment of earning capacity" resulting from "a disease, injury, or defect."  Cf. Allen v. Brown, 7 Vet. App. 439, 448 (1995).   Pain alone, without an underlying diagnosed medical condition, disease, or injury, does not constitute a disability on which claim of service connection may be based.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (vacated in part, appeal dismissed in part sub nom. by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (finding that the lower court erred when it made an evidentiary finding as to evidence of "exceptional and unusual circumstances")).  Accordingly, an award of entitlement to service connection for a bilateral ankle disability is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

C. Bilateral Foot Disability

Here, a review of the record reveals that while the Veteran has reported bilateral foot and ankle pain, as is demonstrated by his relevant post-service treatment records, and reported to the April 2016 VA examiner that he has had symptoms of pain in his feet, specifically after working all day, around 1992 to 1999 when he was working for Sears Roebucks, none of the Veteran's VA examinations provided to date have found that the Veteran's feet exhibit any disability or disease pathology.  Additionally, the Veteran's relevant post-service treatment records do not document a bilateral foot disability.  Although the Board notes that the Veteran's post-service VA treatment records contain some reports of bilateral foot pain on and off over the years, no bilateral foot condition or disability has been diagnosed.  Moreover, X-ray imaging of the Veteran's feet is consistently noted to be normal, as were other objective medical testing, including the Veteran's April 2016 VA examination results.  

Although there is a notation in an August 2009 VA treatment record that the Veteran had a diagnosis of degenerative joint, with chronic pain of the knees, ankles, and hips noted, May 2011 VA examination X-ray results are also noted to be normal, and the notation contained in the Veteran's VA treatment records does not provide the basis for the notation of degenerative joint disease; for example it does not indicate whether it was reported by the Veteran as part of his past medical history, and it is not accompanied by any diagnostic results.  Given the lack of context provide by this lone treatment record, and the lack of any bilateral foot diagnosis thereafter over the course of the rest of the appeal period, the Board finds that the Veteran's VA examination reports of May 2011, June 2015, and April 2016 provide the most probative evidence of whether the Veteran currently or has recently had any bilateral foot disability because they were based on a review of his medical records, including the August 2009 note, as well as the completion of objective medical testing and X-rays.  

Accordingly, as there is no probative evidence that the Veteran either has or has had a bilateral foot disability at any point during the appeal period, the Board finds that there is insufficient evidence to meet the first element of service connection.  In so finding the Board notes that while the Board acknowledges and is sympathetic to the Veteran's bilateral foot pain, for VA purposes, a disability is "the impairment of earning capacity" resulting from "a disease, injury, or defect."  Cf. Allen v. Brown, 7 Vet. App. 439, 448 (1995).   Pain alone, without an underlying diagnosed medical condition, disease, or injury, does not constitute a disability on which claim of service connection may be based.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (vacated in part, appeal dismissed in part sub nom. by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (finding that the lower court erred when it made an evidentiary finding as to evidence of "exceptional and unusual circumstances")).  Accordingly, an award of entitlement to service connection for a bilateral foot disability is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a bilateral ankle disorder is denied.

Entitlement to service connection for a bilateral foot disorder is denied.




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


